Title: From Thomas Jefferson to Charles Vest, 29 November 1820
From: Jefferson, Thomas
To: Vest, Charles


						
						
							Poplar Forest
							Nov. 29. 20.
						
					Th: Jefferson salutes mr Vest with friendship and respect and there being no person now at Monticello to see to the weekly transmission of his mails to this place, he asks the favor of mr Winn to do him
			 that kind office; sending weekly by the Lynchburg mail all letters, the Enquirers, and Niles’s Registers directed to him, and to retain all other newspapers pamphlets, books, or other packets of size, till he hears from him again
						
					